Citation Nr: 1735303	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to November 3, 2010 for an award of additional compensation for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956, April 1965 to April 1967, and May 1967 until retirement in October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Following the May 2017 hearing before the Board, the Veteran submitted a copy of an August 1985 petition for dissolution of his marriage to A.R.R.  Because the substantive appeal addressing the issue on appeal was received by VA after February 2, 2013, a waiver of RO review of this evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

In a March 2012 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.  The Veteran filed a timely notice of disagreement with the initial disability rating assigned.  In a November 2013 rating decision, the RO granted a 30 percent disability rating for PTSD effective November 3, 2010, and a 50 percent disability rating effective November 5, 2013.  In a November 2013 statement of the case, the RO denied higher disability ratings for PTSD.  In February 2014, VA received a VA Form 9 on which the Veteran's representative indicated the Veteran wished to appeal all issues listed on a statement of the case, but did not indicate which statement of the case.  However, the Board finds this VA Form 9 was not a timely substantive appeal as to the issue of entitlement to increased disability ratings for PTSD, as it was received more than one year following notification of the March 2012 rating decision, and more than 60 days following notification of the November 2013 statement of the case.  See 38 C.F.R. § 20.302(b) (2016).  Accordingly, the Board finds the Veteran did not perfect an appeal as to this issue, and thus, it is not currently before the Board.


FINDINGS OF FACT

1. In a February 2006 telephone call, VA was notified that the Veteran had divorced A.R.R. and was now married to A.J.D.

2. In a July 2008 letter, the RO requested the Veteran submit a copy of his divorce decree from A.R.R. and a copy of his marriage certificate to A.J.D. to show that his divorce from A.R.R. was final prior to his marriage to A.J.D.  No evidence was received within one year of the July 2008 letter.

3. On November 3, 2010, VA received the Veteran's informal claim of entitlement to service connection for PTSD.  On a December 2010 VA Form 21-526b, the Veteran identified his spouse as A.J.D.


CONCLUSION OF LAW

The criteria for an effective date prior to November 3, 2010 for an award of additional compensation for the Veteran's spouse have not been met.  38 U.S.C.A. § 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.109, 3.204, 3.401 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2011).

Legal Criteria

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216. 

VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  See 38 C.F.R. § 3.401(b)(1).  If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Analysis

In a February 1983 rating decision, the Veteran was granted a combined disability rating of 30 percent, effective October 31, 1982.  In April 1983, VA received a copy of the Veteran's marriage certificate, which stated he married A.R.R. in July 1978.  Additional compensation was awarded for the Veteran's spouse.  See, e.g., March 1987 notification letter.  In July 1989, June 1991, and August 1993, the Veteran indicated he was still married to A.R.R.  See August 1993 VA Form 21-686c; June 1991 VA Form 21-0595d (NR); July 1989 VA Form 21-686c. 

In February 2006, a Veteran Service Representative (VSR) called the Veteran at his home to verify the school attendance status of the Veteran's child, and reached the Veteran's wife.  She informed the VSR that the Veteran had divorced A.R.R. three years prior.  The VSR then called the Veteran at work, and the Veteran stated he had been divorced from A.R.R. since 2003.  In a February 2006 letter, VA informed the Veteran that A.R.R. would have to be removed from his award and his current spouse added, and asked him to complete the enclosed VA Form 21-686c to provide the necessary information.  

In August 2006, VA received a VA Form 21-686c on which the Veteran indicated he had divorced A.R.R. in October 2003, and married A.J.D. in August 2001.  In an August 2006 letter, the RO informed the Veteran his claim for additional allowance for his spouse A.J.D. was denied because of the inconsistency in his marriage.  The RO informed the Veteran that to receive additional allowance for A.J.D., he had to provide a copy of his marriage certificate and his divorce decree showing his marriage ended before his remarriage. 

In September 2006, VA received another VA Form 21-686c on which the Veteran indicated he divorced A.R.R. in October 2003, and married A.J.D. in August 2001.  The Veteran also submitted a copy of a Judgment filed in September 2003 regarding his marriage to A.R.R.  However, this document indicated it was a judgment on reserved issues, and did not list a date the Veteran's marital status to A.R.R. ended, and did not indicate it was a judgment of dissolution of the marriage.  Instead, it appears to have pertained to a stipulation for judgment regarding child and spousal support.

In an October 2006 letter, the RO again stated there was a conflict in information about the Veteran's divorce from A.R.R., and the court document provided did not show an effective date.  The RO again requested the Veteran provide a copy of his divorce decree showing the date his divorce took effect.

In November 2006, VA received a copy of the Veteran's marriage certificate, which stated he married A.J.D. in September 2001.

In a November 2006 letter, the RO denied the Veteran's claim for an additional allowance for A.J.D. because the evidence indicated that at the time he was still married to A.R.R.  The RO informed the Veteran that to receive additional allowance for a spouse, he had to submit a copy of his marriage certificate showing his marriage date was after the divorce decree was finalized.

In December 2006, the Veteran again submitted a copy of the September 2003 judgment on reserved issues regarding child and spousal support for A.R.R.

In a January 2007 letter, the RO informed the Veteran it could not change the date of his divorce because the document he submitted did not show the date when his marital status ended.  The RO requested the Veteran submit a copy of his divorce decree showing that all past marriages involving he and his spouse were legally ended.

In a May 2007 statement the Veteran stated he had been married since his divorce from A.R.R., and had been married since September 2001.  The Veteran indicated all proper paperwork to that effect had been submitted.  In a May 2007 VA Form 21-686c, the Veteran reported that he and A.R.R. were divorced in October 2003.  In a July 2007 telephone call, the Veteran stated he was married to A.J.D. in September 2001.

In an October 2007 letter, the RO asked the Veteran to provide more specific information about his prior marriages, as well as the prior marriages of A.J.D.  In January 2008, VA received completed VA Forms 21-686c, and the Veteran again indicated that he and A.R.R. were divorced in October 2003.

In a July 2008 letter, the RO notified the Veteran that A.J.D. could not been added for additional compensation as his spouse because there was a discrepancy between the date he was divorced from A.R.R. and the date he was married to A.J.D., in that records showed he was not divorced from A.R.R. prior to his marriage to A.J.D.  The RO requested that the Veteran provide a copy of his marriage certificate and his divorce decree that showed his divorce from A.R.R. was final prior to his marriage to A.J.D.

No further evidence regarding the Veteran's divorce from A.R.R. and/or his marriage to A.J.D. was received within one year of the July 2008 letter.

On November 3, 2010, the Veteran's informal claim for service connection for PTSD was received, and on a December 2010 VA Form 21-526b the Veteran indicated his spouse was A.J.D.  In January 2013, VA notified the Veteran that an award for additional compensation for his spouse was granted effective November 3, 2010.

The Veteran contends his dependency benefits for his wife A.J.D. should be effective in 2006, when he first filed his claim.  See May 2017 videoconference hearing testimony; April 2013 notice of disagreement.  Following the May 2017 hearing before the Board, the Veteran submitted a copy of a petition for dissolution of his marriage to A.R.R., which was filed in August 1985, and indicated the date of separation was in July 1985.  This document included an undated copy of an Attachment to Judgment, signed by the Veteran.  

As discussed above, the "date of claim" for additional compensation for a dependent spouse is the date of the veteran's marriage, if evidence of the event is received within a year of the event.  Otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  See 38 C.F.R. § 3.401(b)(1).  If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  See 38 C.F.R. § 3.109.

Following the award of additional compensation for A.R.R. as the Veteran's spouse, multiple letters sent to the Veteran over the years informed him that he was responsible for promptly reporting any changes in the number or status of his dependents.  See, e.g., October 2004 letter; September 2004 letter; December 2003 letter; May 1997 letter; April 1993 letter; March 1987 letter.  However, VA first received notice of the Veteran's divorce from A.R.R. and marriage to A.J.D. in the February 2006 telephone call.  Accordingly, the date of claim for additional compensation for A.J.D. as the Veteran's spouse would be the February 2006 notice to VA.  

Following the February 2006 telephone call, VA did receive completed VA Forms 21-686c within a year of its requests, as outlined above.  However, the Veteran was repeatedly notified by the RO that his application was incomplete because the information provided called into question the validity of his marriage to A.J.D., as the Veteran stated he was divorced from A.R.R. in 2003 but provided a 2001 marriage certificate to A.J.D.  The RO repeatedly requested the Veteran provide a copy of his divorce decree to confirm his divorce from A.R.R. was finalized prior to his date of marriage to A.J.D.  See 38 C.F.R. §§ 3.204(b), 3.205(d).  However, this evidence necessary to complete his application was not received within one year of the final July 2008 letter to the Veteran requesting such evidence.  Accordingly, the Board finds additional compensation for the Veteran's spouse A.J.D. cannot be paid by reason of the February 2006 application.  38 C.F.R. § 3.109.

Accordingly, the Board finds that the criteria for an effective date prior to November 3, 2010 for an award of additional compensation for the Veteran's spouse have not been met, and therefore the Veteran's claim must be denied.  38 U.S.C.A. § 1115, 5110; 38 C.F.R. §§ 3.4, 3.109, 3.204, 3.401.


ORDER

Entitlement to an effective date prior to November 3, 2010 for an award of additional compensation for the Veteran's spouse is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


